Title: To George Washington from Deuillelongue, 15 January 1776
From: Deuillelongue, ——
To: Washington, George



Mon Général
le St nicolas Le 15. janvier 1776.

Jai eu l’honneur de vous Ecrire le 4. 9bre dernier par le Capitaine Lacaud, pour vous marquer mes intentions à l’égard de mes services que je vous offrois; vous ne mavés pas encore honoré de vôtre reponse à cet Egard, peut être que vous n’en avés pas trouvé l’occasion, le porteur de cette Lettre pourra se charger de vos ordres pour me les Faire parvenir, Si vous êtes dans les sentiments que je me rende au prés de vous—je ne puis vous marquer pour ce moment rien de particulier, les circonstances n’en étant pas trop favorables. Je Suis avec un trés profond Respect Mon Général Vôtre trés humble et trés obeissant Serviteur

DeuillelongueT. S. V.


M. Jeremy Brown qui est Logé chez moy vous Ecrit par Le même porteur.
M. hamilton veritable amériquain est celuy qui abie⟨n⟩ voulu se charger de ma Lettre et veut bien me rapporter votre reponse, il est trés Zelé pour vos intérets et ceux d⟨e⟩ L’amérique il mérite de Votre part des Egards dont je vous en auray en mon particulier une véritable reconnoissance. Il part aujourdhui 15. janvier 1776 par le Batiment du Capt. Palmar.


Deuillelongue

M. hamilton au moment du Départ du Capt. Palmar est tom⟨bé⟩ malade Cest M. Jeremy Brown qui en est chargé.

